Citation Nr: 1001474	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-37 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability rating greater than 
70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In December 2004, the RO granted service connection for PTSD.  
In March 2005, the Veteran requested an increased disability 
rating for his service-connected PTSD.  As this request was 
filed within one year of the issuance of the March 2005 
rating decision, the Board construes this as a notice of 
disagreement of the initial disability rating.  As such, the 
issue before the Board is as captioned above.  This matter 
also arises from a January 2006 rating decision which denied 
the Veteran's claim for service connection for hepatitis C.

The Board notes that in March 2007, the Veteran indicated 
that he wished to be scheduled for a hearing before a 
decision review officer of the RO, with the ability to have a 
Board hearing if he were unsatisfied with the decision review 
officer hearing.  However, in January 2008, he withdrew his 
request for all hearings.

Additionally, the Board notes that during the pendency of 
this appeal, by rating action dated in January 2008, the RO 
determined that the Veteran's PTSD warranted a 70 percent 
disability rating, effective as of September 3, 2003. 
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, 
hepatitis C was incurred as a 
result of active service.

2.  The Veteran's PTSD is manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial disability rating greater 
than 70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2004, April 2005, May 2008, and 
August 2008 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letter dated in 
August 2008.

Concerning the claim for an increased initial disability 
rating for PTSD, the Board notes that this is an appeal 
arising from a grant of service connection in December 2004 
rating decision; and as the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify the Veteran in this case has been satisfied.  
See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the 
above mentioned letters and other correspondence provided by 
the RO, the Veteran was notified of the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.

The Board recognizes that the Veteran has been awarded Social 
Security Administration disability benefits, and that 
generally, such records are potentially important in 
adjudicating a Veteran's claim.  However, in this matter, 
given the favorable outcome as to his claim for service 
connection for hepatitis C, remanding this matter to obtain 
additional records from the Social Security Administration 
would not provide a greater benefit for the Veteran.  As to 
the issue of an increased disability rating for his PTSD, the 
Board notes that in May 2005, the Veteran indicated that he 
had received no private medical treatment on the claimed 
issues, and that all his treatment had been with VA.  
Moreover, in August 2006, the Veteran's private attorney 
requested all VA outpatient treatment records of the Veteran 
from VA so that they could be submitted to the Social 
Security Administration in support of that claim.  As such, 
the Board finds that efforts to obtain additional records 
from the Social Security Administration would not produce any 
records that are not already associated with the Veteran's 
claims file.

There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA.

Service connection for hepatitis C

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  

Service connection for cirrhosis of the liver may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be 
medical evidence of a nexus between the current disability 
and the combat injury.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board points out that risk factors for hepatitis C 
include intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The Veteran asserts that he currently has hepatitis C as a 
result of his period of active service.  In March 2005, he 
provided the RO with a list of risk factors as to his 
potential exposure to hepatitis C during service.  He 
reported accidental exposure to blood during his tour of duty 
in Vietnam wherein he served on Medivac missions.  In this 
regard, he described that while serving as a door gunner on a 
helicopter, they would occasionally pick up wounded and 
deceased service members.  He also stated that he 
participated in the cleaning of helicopter floors following 
such missions.  He further reported engaging in high risk, 
unprotected, sexual activity when given passes go to town and 
frequent bars and brothels. 

The Veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) indicates that his 
military occupational specialty was door gunner.  This 
document also indicates that the Veteran is in receipt of the 
Vietnam Campaign Medal and the Vietnam Service Medal.  His 
service personnel records also show that he received the 
Aircraft Crewman Badge, and that he qualified for the Air 
Medal.  He is credited with service in Vietnam from January 
1971 to November 1971.  While the Veteran does not appear to 
have been awarded any specific decorations to suggest that he 
was engaged in combat with the enemy, the Board points out 
that in awarding his claim for service connection for PTSD in 
December 2004, the Veteran's reported inservice stressors 
which involved combat situations were conceded by VA.  As 
such, the Board finds that the Veteran is entitled to the 
eased evidentiary burden of a combat Veteran as provided by 
38 U.S.C.A. § 1154(b).

The Veteran's service treatment records make no reference to 
hepatitis C.  A service treatment record from the Binh Long 
Airfield Dispensary dated in May 1971 appears to show that 
the Veteran was said to have been in an accident, wherein he 
had experienced engine failure at six feet.  However, no 
injury was indicated.

Subsequent to service, a VA outpatient treatment record dated 
in March 1984 shows that the Veteran reported a history of 
drug use.  He described using barbituates twice following 
separation from service.  He added that he had snorted heroin 
in Vietnam, that in the preceding few years he had used 
cocaine, and that in his twenties he had used speed.  He 
indicated that he no longer used illicit drugs.  In the same 
report, he reported having service in Vietnam as a helicopter 
gunner crew chief, and described, in pertinent part, 
witnessing the collection of body parts.

A Report Of Accidental Injury dated in September 1985 shows 
that the Veteran was injured in a motor vehicle accident in 
which he reported that he had been losing a lot of blood.  
The accident did not occur while the Veteran was in service, 
and there is no indication that he underwent a transfusion.

A VA clinical record dated in October 1986 shows, in 
pertinent part, that the Veteran indicated that he had served 
with an aviation brigade while in Vietnam, but that he had 
received no wounds.

A VA examination report dated in November 2004 shows that the 
Veteran reported having begun his service as a clerk, but was 
later transferred to the military occupational specialty of 
door gunner while in Vietnam.  He reported almost daily 
excursions into enemy territory, firefights, and attacks from 
the enemy.  He also reported having to transport wounded and 
dead bodies every other week.  As noted above, in December 
2004, VA conceded the occurrence of the Veteran's stressors.

A VA outpatient treatment record dated in December 2004 shows 
that the Veteran had tested positive for hepatitis C in April 
2004.  His risks were said to be questionable blood 
transfusion in the 1980's and snorting cocaine.  He denied 
intravenous drug use or tattoos.

A lay statement from D. A. S., the Veteran's sister, dated in 
May 2006, shows that the Veteran was said to have been a door 
gunner in an Assault Helicopter Company during his period of 
active service in Vietnam.  It was indicated that the Veteran 
would insert troops and pick them up, both dead and wounded, 
in the combat zone.

A lay statement from C. A. C., the Veteran's sister, dated in 
May 2006, shows that the Veteran was said to have been a door 
gunner during his period of active service in Vietnam.  It 
was indicated that he would retrieve dead and wounded 
American and enemy soldiers.  On October 2006, Ms. C. added 
that the Veteran was now diagnosed with hepatitis C.

A VA medical record dated in January 2007 shows that the 
Veteran was assessed with hepatitis C.  The Veteran's history 
of drug use was noted.  The examiner indicated that the 
Veteran had a military history of multiple exposures to blood 
while rescuing wounded and deceased soldiers while in Vietnam 
in 1971.  The examiner added that the Veteran now had 
hepatitis C, and that it was likely that his chronic 
hepatitis C was related to this exposure, via multiple wounds 
to lower extremities while jumping in and out of helicopters.

The Board finds that while the evidence is not clear as to 
whether the Veteran, himself, sustained wounds to the lower 
extremities while jumping in and out of helicopters, there is 
an indication that he was exposed to blood while rescuing 
wounded and deceased soldiers in his duties as a door gunner 
on a helicopter during his period of active service.  As a 
combat Veteran, he has asserted that he was, in fact, exposed 
to blood in conjunction with such duties.  Notwithstanding 
the fact that there is no official record of actual exposure, 
the possibility exists that such did occur consistent with 
the circumstances of his military occupational specialty.  If 
it is assumed that the Veteran was exposed to the blood of 
fellow servicemen in service, the VA examiner in January 2007 
has conceded that the chronic hepatitis C was related to this 
exposure.  Further, there is no competent medical evidence of 
record to rebut this opinion in support of the Veteran's 
claim or otherwise diminish its probative weight.  Resolving 
reasonable doubt in the Veteran's favor, the Board concludes 
that the Veteran's statements, and the VA physician's opinion 
linking multiple exposures in service to current hepatitis C, 
provide sufficient support to grant the Veteran's claim for 
service connection for hepatitis C.

The Board has considered the fact that the Veteran has 
admitted to having used illicit drugs both during and 
following service, and that an injury or disease incurred 
during service is deemed to have been incurred in the line of 
duty unless it was a result of the person's own willful 
misconduct.  38 U.S.C.A. § 105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.301(a) (2009).  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action; it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences, to include the abuse of alcohol or drugs.  38 
C.F.R. §§ 3.1(n), 3.301 (2009).

However, the provisions of 38 U.S.C.A. § 105 establish a 
presumption in favor of finding that a Veteran acted in the 
line of duty.  In order to deny a claim based on a finding of 
willful misconduct, a preponderance of the evidence must 
support such a finding.  Smith v. Derwinski, 2 Vet. App. 241, 
244 (1992).  In this regard, the competent medical evidence 
of record does not substantiate drug use as the definite 
etiology of the Veteran's hepatitis.  In light of the 
Veteran's duties as a door gunner during combat service in 
Vietnam, wherein it is reasonable to assume that he was 
exposed to blood, the preponderance of the evidence does not 
support a finding that the Veteran's hepatitis was the result 
of willful misconduct.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that the Veteran likely incurred 
hepatitis C while on active duty in Vietnam.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue); see also 38 U.S.C.A. § 1154.  
Accordingly, service connection for hepatitis C is granted.

Increased initial disability rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
rating to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
for rating mental disorders are "not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating."  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  In adjudicating a claim for an 
increased rating, the adjudicator must consider all symptoms 
of a claimant's service-connected mental condition that 
affect the level of occupational or social impairment.  Id. 
at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's original claim for service connection for PTSD 
was received by the RO in April 2004.  By rating action of 
the RO dated in December 2004, his claim was granted and a 
disability rating of 50 percent was assigned effective as of 
September 3, 2003, the date establishing a definitive 
diagnosis of PTSD.  By rating action dated in January 2008, 
the RO determined that the Veteran's PTSD warranted a 70 
percent disability rating, effective as of September 3, 2003.

VA outpatient treatment records dated from September 2003 to 
November 2004 show that the Veteran was treated for 
intermittent symptoms associated with PTSD.  The Veteran was 
said to be in no apparent distress.  Orientation was full, 
alert, and cooperative.  Affect was anxious, and thought 
process was coherent.  Though content was depressed with no 
evidence of suicidal or homicidal ideations or of psychosis.  
Speech was productive, and insight and judgment were intact.  
Medication was prescribed to treat the PTSD.  His level of 
impairment was considered to be serious.

A VA examination report dated in November 2004 shows that the 
Veteran described a fair relationship with his family.  He 
reported having very few friends.  He had not worked since 
July 2004, but was able to take care of activities of daily 
living and family responsibilities.  He described symptoms 
which included sleep impairment, mood disturbance, 
nightmares, hypervigilance, and a restrictive range of 
activities.  He was fully oriented with no evidence of memory 
loss or impairment.  Appearance was appropriate with adequate 
hygiene.  Affect was varied.  Speech was generally normal.  
There was no evidence of auditory or visual hallucinations or 
delusions, or current suicidal or homicidal ideations.  There 
was no impairment of thought process or communication.  The 
diagnoses included  PTSD, major depressive disorder, alcohol 
abuse, and cannabis abuse.  A GAF of 45 was assigned.

A VA examination report dated in November 2005 shows that the 
Veteran presented as calm and stable.  He was casually 
attired and exhibited a little anxiety.  His thought 
processes were logical, coherent, and relevant.  He was 
described as an attractive, articulate, verbal, well-dressed, 
and well-groomed individual who was cooperative.  His social 
skills were adequate.  He had a trim body build.  He seemed 
intelligent, and his speech was well-understood.  He 
indicated that he was actually looking for work, but his age 
and attitude were a drawback.  He stated that he wanted to be 
a rehabilitation worker.

The Veteran described having middle insomnia and nightmares 
concerning Vietnam on an almost-nightly basis.  He reported 
routine anger control problems.  He described seeing things 
in his peripheral vision, and that sometimes his ears would 
be ringing.  He reported flashbacks of helicopters and having 
road rage.  He also described a temptation to get a firearm.  
A review of psychological symptoms resulted in the 
endorsement of anxiety, frequent panic attacks, depression, 
insomnia, appetite disturbance, crying spells, anhedonia, and 
nightmares.  He reported angry rages on a weekly basis, and 
having threatened others in the past.  He described auditory 
and visual phenomena in his peripheral vision.  He added that 
he felt others would talk behind his back.  He indicated 
suicidal and homicidal ideas in the past.  The examiner 
opined that the Veteran's overall attitude and compulsive 
substance abuse had a dramatic effect on his personal, 
social, and occupational functioning. His problem behaviors 
had to do with his difficulty getting along with others.  He 
had maintained fairly steady employment, and had plans to 
work in the future as a rehabilitation counselor.  The 
examiner also opined that the Veteran's overall functioning 
was not worse than his previous evaluation would reflect.  He 
was able to engage in a normal range and variety of 
activities of daily living without any interruption of his 
typical daily routine.  He only recently has stopped using 
alcohol and drugs.  His overall social and occupational 
problems could be explained in terms of his somatoform 
disorder and the personality characteristics associated with 
that condition.  The diagnoses included PTSD, by history; 
polysubstance dependency; and undifferentiated somatoform 
disorder.  A GAF of 60 was assigned.

VA outpatient treatment record dated from December 2004 to 
June 2006 show continued intermittent treatment for symptoms 
associated with the Veteran's PTSD.  He was said to attend 
group and individual therapy and participate in a positive 
way.

The May 2006 lay statements from the Veteran's siblings 
described how the Veteran had changed since returning from 
Vietnam.  It was indicated that he exhibited anxiety and 
depression, and that he was unable to keep a job because of 
his difficulty with relationships and with working under a 
supervisor.  He was described as being irritable with 
outbursts of anger; and as having difficulty concentrating, a 
diminished interest in activities, a detachment from people, 
and a restricted range of feelings.

A lay statement from the Veteran's sister dated in October 
2006 reiterates, in pertinent part, that the Veteran had come 
home from Vietnam mentally ill.

VA outpatient treatment records dated from November 2006 to 
January 2007 show that the Veteran continued to attend PTSD 
groups and to meet with his psychiatrist.  He had reported 
that his psychotropic medications were working relatively 
well, except that he was not getting sufficient sleep and was 
irritable at times.  He denied suicidal or aggressive 
ideation, intent, plans, or behavior.  No delusions were 
elicited.  He was oriented in future thinking.  He requested 
more intensive counseling for anger and isolation management.

A VA examination report dated in February 2007 shows that the 
Veteran was said to be very socially isolated, not leaving 
home unless he had to for appointments.  He was said to have 
prior personal and work-related conflicts associated with his 
anger and irritability difficulties.  He was said to 
experience depression, hopelessness about the future, loss of 
interest and pleasure in previously enjoyed activities, low 
self esteem, suicidal thoughts (without plan), restlessness, 
feelings of worthlessness, trouble concentrating and making 
decisions, low energy and fatigue, loss of appetite, sleep 
difficulties, and increased irritability.  The symptoms were 
said to be frequent, severe, and unlikely to improve 
significantly.  

The Veteran presented at the examination clean, neatly 
groomed and casually dressed.  Mental status examination 
revealed that psychomotor activity was restless; speech was 
unremarkable; attitude was cooperative and attentive; affect 
was appropriate; mood was anxious and depressed; thought 
process and content were  unremarkable; there were no 
delusions or hallucinations; there was no obsessive or 
ritualistic behavior; and there were no homicidal thoughts.  
He was said to have fair impulse control and no episodes of 
violence.  Memory was mildly impaired.  The diagnosis was 
PTSD and major depressive disorder.  A GAF of 41 was 
assigned.

The examiner noted that the 2005 VA examination report did 
not appear to accurately reflect the seriousness of the 
Veteran's symptoms, nor his impairment in functioning.  It 
was noted that he was unemployable, and that he was severely 
impaired by his symptoms.

A VA medical record dated in January 2008 shows that the 
Veteran was said to be extremely isolated, depressed, 
guarded, anxious, and experiencing severe symptoms.  It was 
noted that he appeared to be unable to maintain gainful 
employment both due to his symptoms and the medication taken 
to control his symptoms.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although the 
Veteran is not shown to have all of the psychiatric symptoms 
requisite for the assignment of a 70 percent rating, the 
evidence suggests that he has occupational and social 
impairment with deficiencies due to PTSD in most functional 
areas including work, family relations, and mood.  The 
history of VA outpatient treatment records which demonstrated 
GAF scores which have been predominantly between 41 and 60 is 
indicative of a serious impairment in social and occupational 
functioning.  While the symptoms as described above have 
consistently been suggestive of a disability manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations, there has been no 
indication of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.

The Veteran has been able to maintain relationships with his 
family.  He has not been shown to exhibit symptoms of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  To the 
contrary, the evidence, to include the most recent February 
2007 VA examination report, has consistently shown that the 
Veteran was cooperative, alert, and oriented, with good 
personal hygiene and grooming, and appropriately dressed.  
His speech, thought process, and thought content were 
unremarkable.  There were no delusions or hallucinations; 
there were no obsessive or ritualistic behaviors; and there 
were no homicidal thoughts.  His memory was only mildly 
impaired.  Although the Veteran reported having had suicidal 
ideation, there has not been a demonstration of an intent of 
undertaking such action.

The Board finds that the examination and treatment reports of 
record are probative of a PTSD disability that has been 
consistently at a level of a disability that warrants a 70 
percent disability rating.  Total social and occupational 
impairment due to PTSD symptoms has not been demonstrated.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a claim for a total disability 
rating based on individual unemployability (TDIU) is part of 
an increased disability rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.   In this case, the evidence of record 
clearly raises the issue of unemployability.  However, in 
January 2008, the RO awarded the Veteran entitlement to a 
TDIU, effective as of the first date he asserted that he was 
no longer employed.  As this represents a full grant of the 
benefit sought, the issue will not be addressed further by 
the Board.

Thus, the preponderance of the evidence is against a 
disability rating higher than 70 percent for the Veteran's 
PTSD.  As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective.  See Fenderson, 12 
Vet. App. at 119.  However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the PTSD warranted a rating 
disability higher than 70 percent.  As such, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5 107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for hepatitis C is granted.

An initial disability rating greater than 70 percent for PTSD 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


